Citation Nr: 1706605	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disability other than hammertoes. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1994.  He also had a period of approximately 7 months of prior service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This matter was previously before the Board in May 2010, October 2013, and March 2016 when it was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary.

The March 2016 remand directed that an addendum opinion addressing the Veteran's pes planus be obtained.  In May 2016, a VA podiatrist opined that based on the Veteran's records, his pre-existing pes planus did not undergo permanent worsening during service.  The examiner explained that the Veteran most likely experienced temporary, occasional exacerbations of this condition and a natural progression of his pes planus that is reasonably attributed to age, activity, and weight change.  The examiner noted that in order to provide a "definitive affirmation" that the Veteran's pes planus was secondary to his military service, there would need to be weight bearing bilateral foot x-rays from the start of the Veteran's military service, during his military service, and currently.  Later in the opinion, the examiner opined that the Veteran's pre-existing pes planus may have undergone a permanent worsening, but explained that such worsening was likely due to the natural progression of his pes planus.  

Initially, the Board notes that the examiner appeared to apply the incorrect standard in determining whether the Veteran's pre-existing pes planus underwent a permanent worsening during service.  Specifically, the examiner's language seemed to imply that a "definitive affirmation" was required.  Additionally, the examiner's opinion is internally inconsistent.  Although the examiner initially opined that the Veteran's pes planus did not undergo a permanent worsening during service, she later stated that it may have undergone a permanent worsening.  In light of the above, the Board finds that additional clarification is warranted.  

There are also outstanding VA treatment records.  A November 25, 2016 VA treatment record indicated that the Veteran had a follow up appointment scheduled on December 8, 2016.  Accordingly, on remand any updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

There also appear to be outstanding private treatment records.  In January 2011     the Veteran submitted a VA Form 21-4142 authorizing VA to obtain treatment records from Kaiser Permanente - Southwood dated from November 1996 to present.  While treatment records from this provider were previously received in November 2003, records subsequent to this date have not been requested or otherwise obtained.  Additionally, as the Board is remanding this claim for other development, the Veteran should be provided another opportunity to submit or authorize VA to obtain on his behalf records from the Ankle & Foot Centers of Georgia.

Lastly, VA treatment records suggest that the Veteran has applied for Social Security Administration (SSA) disability benefits.  Specifically, an August 26,   2015 VA treatment record indicated that the Veteran needed a letter for some legal matters to provide to SSA.  Additionally, an October 27, 2015 VA treatment record noted that the patient left disability paper work "currently on SS for VA claim."  As any outstanding SSA records may be relevant to the pending appeal, reasonable efforts should be made to obtain any available records from SSA.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from November 25, 2016 to present.

2.  Ask the Veteran to provide a completed release      form with the names and addresses of all medical care providers who have treated the Veteran for his disability on appeal, to include Kaiser Permanente - Southwood   and the Ankle & Foot Centers of Georgia.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Request from SSA the disability decisions and all related records concerning the Veteran's application(s) for disability benefits, and associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

4.  Following completion of the above to the extent possible, send the claims file to a VA podiatrist for review.  If an examination is deemed necessary, one should be scheduled.  Following review of the claims file, the podiatrist should respond to each of the following questions:

a.  State whether it is at least as likely as not that the Veteran's pre-existing pes planus underwent a permanent worsening during service (versus temporary exacerbation of symptoms)?  Please explain why or why not.

In so opining, the examiner should address the Veteran's in-service prescription for orthotics and his reports of bilateral foot pain. 

b.  If, and only if, the pre-existing pes planus underwent a permanent worsening during service, was that worsening the result of the normal progression of pes planus (versus being the result of some incident or activity during service)?  Please explain why or why not.

5.  After completing the requested actions, and any additional development warranted, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




